
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3128
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To direct the Secretary of the Interior to
		  provide a loan to the White Mountain Apache Tribe for use in planning,
		  engineering, and designing a certain water system project.
	
	
		1.Short titleThis Act may be cited as the
			 White Mountain Apache Tribe Rural
			 Water System Loan Authorization Act.
		2.Definitions
			(a)Miner Flat ProjectThe term Miner Flat Project
			 means the White Mountain Apache Rural Water System, comprised of the Miner Flat
			 Dam and associated domestic water supply components, as described in the
			 project extension report dated February 2007.
			(b)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Commissioner of Reclamation (or
			 any other designee of the Secretary).
			(c)TribeThe term Tribe means the White
			 Mountain Apache Tribe, a federally recognized Indian tribe organized pursuant
			 to section 16 of the Indian Reorganization Act of 1934 (25 U.S.C. 476 et
			 seq.).
			3.Miner Flat Project loan
			(a)LoanSubject to the availability of
			 appropriations and the condition that the Tribe and the Secretary have executed
			 a cooperative agreement under section 4(a), not later than 90 days after the
			 date on which amounts are made available to carry out this section and the
			 cooperative agreement has been executed, the Secretary shall provide to the
			 Tribe a loan in an amount equal to $9,800,000, adjusted, as appropriate, based
			 on ordinary fluctuations in engineering cost indices applicable to the Miner
			 Flat Project during the period beginning on October 1, 2007, and ending on the
			 date on which the loan is provided, as determined by the Secretary, to carry
			 out planning, engineering, and design of the Miner Flat Project in accordance
			 with section 4.
			(b)Terms and conditions of loanThe loan provided under subsection (a)
			 shall—
				(1)be at a rate of interest of 0 percent;
			 and
				(2)be repaid over a term of 25 years,
			 beginning on January 1, 2013.
				(c)AdministrationSubject to section 4, the Secretary shall
			 administer the planning, engineering, and design of the Miner Flat
			 Project.
			4.Planning, engineering, and design
			(a)Cooperative agreement
				(1)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall offer to enter into a cooperative
			 agreement with the Tribe for the planning, engineering, and design of the Miner
			 Flat Project in accordance with this Act.
				(2)Mandatory provisionsA cooperative agreement under paragraph (1)
			 shall—
					(A)specify, in a manner that is acceptable to
			 the Secretary and the Tribe, the rights, responsibilities, and liabilities of
			 each party to the agreement; and
					(B)require that the planning, engineering,
			 design, and construction of the Miner Flat Project be in accordance with all
			 applicable Federal environmental laws.
					(b)Applicability of Indian Self-Determination
			 and Education Assistance ActEach activity for the planning,
			 engineering, or design of the Miner Flat Project shall be subject to the
			 requirements of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450 et seq.).
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
